IN THE SUPREME COURT OF THE STATE OF MONTANA



                       No. AF 06-0377

                     __________________




IN THE MATTER OF                )        PETITION TO AMEND
ADOPTING RULES FOR              )        AND EXTEND
PUBLIC ACCESS AND               )        IMPLEMENTATION DEADLINE
PRIVACY TO COURT                )
RECORDS IN MONTANA              )


__________________________________________________



      Come now the Chairs of the Taskforce charged by the Montana

Supreme Court with developing and proposing Rules for Public Access and

Privacy to Court Records (Rules) in Montana. The Court approved the Rules

February 13th, 2007, following a Comment period that received seven

comments.

      Section 8.30 of the Rules concerns the obligation of the Court to

inform and educate judges and court personnel about the Access Rules.

Taskforce members have spent considerable time since February presenting

and explaining the Rules to clerks of court, magistrates, district court judges


                                    Page 1 of 4
and attorneys. In addition, a video was prepared and distributed to

emphasize the importance of the Montana Constitution’s provisions for

public access and privacy.

        During this educational effort we have become aware of awkward

wording in Section 4.5(c) that we believe has confused many people. We

request that the Court change the wording of the first line of that section to

read:

              Unless required to be made public, the following information is

              not available without leave of the court:

Our intent was never to override current statutory requirements. We believe

this minor change will assist in the general understanding of the rules and

their implementation.

        The recent educational efforts have given us a genuine concern that

the Courts are not yet ready to implement the Rules. There is particular

difficulty in applying Section 4.5’s restrictions for Social Security numbers,

full birthdates, financial account numbers, and minors’ full names. Although

frequently not required by statute, and thus restricted under the new Rules,

there are dozens of current court forms that require this data.

        We are requesting that the court delay implementation of the Rules

until July 1, 2008. We would like a sixty-day comment period for courts and



                                   Page 2 of 4
attorneys to tell us which specific forms and processes will have to be

amended to comply with Section 4.5(c). The Taskforce will use the

following four months to respond to those specific concerns, modify forms,

and develop procedures and advice for courts, clerks, and practitioners.

      THEREFORE,

      The Taskforce on Public Access and Privacy to Court Records in

Montana requests the Court to:

      1.    Amend Section 4.5(c) to read:

            Unless required to be made public, the following information is

            not available without leave of the court:

      2.    Extend the implementation deadline for the Rules from

            December      31, 2007 to July 1, 2008, with a sixty day comment

            period running from January 1 to February 28 to allow

            comments on implementation difficulties with Section 4.5(c).

Dated this 11th day of December, 2007.

                                     (Signature)

Judy Meadows, State Law Librarian

State Law Library

215 N. Sanders      Helena, MT, 59620              (406) 444-1979




                                  Page 3 of 4
                                    (Signature)

Karen Nelson, Director of Information Technology

Office of the Court Administrator

301 South Park Helena, MT, 59601                   (406) 841-2944




                                Page 4 of 4